Name: 2006/236/EC : Commission Decision of 21 March 2006 on special conditions governing fishery products imported from Indonesia and intended for human consumption (notified under document number C(2006) 843) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Asia and Oceania;  health;  fisheries
 Date Published: 2006-03-22; 2007-05-08

 22.3.2006 EN Official Journal of the European Union L 83/16 COMMISSION DECISION of 21 March 2006 on special conditions governing fishery products imported from Indonesia and intended for human consumption (notified under document number C(2006) 843) (Text with EEA relevance) (2006/236/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(1) thereof, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (2) and in particular Article 53(1) thereof, Whereas: (1) In accordance with Directive 97/78/EC and Regulation (EC) 178/2002, the necessary measures must be adopted as regards imports of products from third countries that appear to involve any serious hazard for animal or human health or where such a hazard is on the increase. (2) Histamine and heavy metals have been detected in fishery products imported from Indonesia and intended for human consumption. The presence of these substances in food presents a potential risk for human health. (3) Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (3) establishes the sampling and analysis procedure for histamine and the authorised levels for the latter. (4) Commission Regulation (EC) 466/2001 of 8 March 2001 setting maximum levels for certain contaminants in foodstuffs (4) lays down maximum levels of heavy metals that are permitted in fish. (5) The results of the latest Community inspection visits to Indonesia have revealed serious shortcomings as regards hygiene in the handling of fishery products. Such shortcomings mean that the fish is not as fresh as it should be and spoils quickly, with attendant high levels of histamine in the relevant species. The inspections have also revealed serious shortcomings in the capacity of the Indonesian authorities to carry out reliable checks of fish, in particular to detect histamine and heavy metals in the relevant species. (6) Member States should carry out the appropriate checks of fishery products from Indonesia on arrival at the Community border in order to prevent products unfit for human consumption from being placed on the market. (7) Regulation (EC) 178/2002 sets up the Rapid Alert System for Food and Feed, which should used to implement the mutual information requirement provided for in Article 22(2) of Directive 97/78/EC. In addition the Member States will keep the Commission informed through periodical reports of all analytical results of official controls carried out in respect of consignments of fishery products from Indonesia. (8) This Decision should be reviewed in the light of the guarantees offered by the competent Indonesian authorities and on the basis of the results of the tests carried out by Member States. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Scope This Decision shall apply to fishery products imported from Indonesia and intended for human consumption. Article 2 Tests 1. Member States shall, using appropriate sampling plans and detection methods, ensure that each consignment of products covered by Article 1 undergoes necessary tests to make sure that the products concerned do not exceed the maximum levels laid down in Regulation (EC) 466/2001 for heavy metals; Furthermore, in the case of the species belonging to the families scombridae, clupeidae, engraulidae and coryphaenidae, a test to detect the presence of histamine must be done to be sure that the levels remain below those established by Directive 91/493. 2. Member States shall submit to the Commission every three months a report of all analytical results of official controls on consignments of products covered by paragraph 1. This report shall be submitted during the month following each quarter (April, July, October, and January). Article 3 Unfavourable test results Member States shall not authorise imports into their territory or consignments to another Member State of products as referred to in Article 1 that are found to exceed maximum levels in the tests referred to in Article 2(1). Article 4 Charging of expenditure All expenditure incurred in the application of this Decision shall be charged to the consignor, the consignee or the agent of either. Article 5 Compliance Member States shall immediately inform the Commission of the measures they take to comply with this Decision. Article 6 Review This Decision shall be reviewed on the basis of the guarantees provided by the competent Indonesian authorities and on the basis of the results of the tests referred to in Article 2. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 21 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. Regulation as last amended by Regulation (EC) No 882/2004 of the European Parliament and the Council (OJ L 165, 30.4.2004, p. 1). (2) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Regulation (EC) No 1642/2003 of the European Parliament and the Council (OJ L 245, 29.9.2003, p. 4). (3) OJ L 268, 24.9.1991, p. 15. Directive as last amended by the 2003 Act of Accession. (4) OJ L 77, 16.3.2001, p. 1. Regulation as last amended by Regulation (EC) No 199/2006 (OJ L 32, 4.2.2006, p. 34).